Title: D’Alembert Thorntone to James Madison, 22 April 1834
From: Thorntone, D’Alembert
To: Madison, James


                        
                            
                                My dear Sir, 
                            
                            
                                
                                    
                                
                                Ap. 22, 1834.
                            
                        
                        
                        In the communication preceding the enclosed, I suggested some prominent features for a National Bank. After
                            the Present Administration shall have passed away, (may Heaven grant it a short duration) there can be no doubt, but that a
                            National Bank will be established. I would add a few more particulars in elucidation; as, in your hands, they may become
                            subjects of investigation—
                        Supposing each State Subscribes a Million, say 25 Millions for the States
                            & Territories, Ten Millions for the General Government, and 25 Millions for Individuals. Each Million to
                            contribute One Representative to the Parent Board—These 60 Directors to meet Quarterly, or half Yearly—to examine the
                            State of the Bank & Branches, and Pass such Regulations, as prior transactions shall make necessary—The
                            Regulations made at these General Meetings to Govern the Institution and its Branches during the Interim.
                        NB. The 8th Fundamental Rule of the 11th Sect. as well as the 17th Section*, are indispensible in the New=Law. Respectfully
                            Your humble Servt.
                        
                        
                            
                                D’Alembert Thorntone.
                            
                        
                    * U. States Bank Charter. 